                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:18-cv-128-BO

UNITED STATES OF AMERICA,                     )
                                              )
                               Plaintiff,     )
                                              )                       ORDER
V.                                            )
                                              )
ELISHA DAWN RIGGS and                         )
JOSEPH A. RIGGS,                              )
                                              )
                               Defendants.    )


       This cause comes before the Court on plaintiffs motion for partial summary judgment [DE

27]. For the reasons discussed below, the motion [DE 27] is GRANTED .

                                            BACKGROUND

       Plaintiff, the United States, filed this case in July 20 18 all eging four causes of action: (1)

convers ion ; (2) unjust enrichment; (3) breach of contract; and (4) fraudulent transfer. Defendants

answered and discovery was conducted over a twelve-month period consisting of written discovery

and depositions . On May 16, 20 19, the United States served defendants wi th written discovery

requests, including interrogatories, requests for admissions, and requests for production of

documents. To date, defendants have failed to respond to the United States' written discovery

requests.

       The United States now seeks partial summary judgment against the defendants on its claims

of conversion and breach of contract. Pursuant to Ru le 36 of the Federal Rules of Civil Procedure,

" [a] party may serve on any other party a written request to admit, for purposes of the pending

action only, the truth of any matters within the scope of Rule 26(b)( l) relating to . .. facts , the

application of law to facts , or opinions about e ither; and the genu ineness of any described
documents." Fed. R. Civ. P. 36(a)( l ). If the party to whom the request is directed fails to respond

within the 30-day time limit imposed by the Rule, the admission requests are deemed admitted.

Fed . R. Civ. P. 36(a)(3). Accordingly, because defendants did not respond to the United States'

admi ssion requests, the facts outline below are deemed admitted.

       On October 25 , 2012, Elisha Riggs executed two promissory notes to obtain two loans

from the Farm Service Agency (" FSA"). The two loans were for $9,000 and $30,000, respectively .

The interest rate for both loans was 1.125 percent per annum . To secure payment of the loans,

Elisha Riggs executed a security agreement covering all farm and other equipment, including a

tractor, cultivator, sprayer, and disc, as well as replacements, substitutions, additions and

accessions thereto . FSA perfected the security agreement by filing a UCC Financing Statement on

October 30, 20 12, under File No . 201201223F, with the North Carolina Secretary of State.

       On March 17, 2014, Elisha Riggs, signed three promissory notes . Two of the promissory

notes were executed to restructure the loans received on October 25 , 2012, while the other note

was used to obtain a new operating loan. The first and second loans were restructured to the

principal amounts of$9 ,139.53 and $30,448 .26 , respectively . The interest rate for the restructured

loans remained at 1.125 percent per annum. The principal amount for the new third loan was for

$11 ,000, and it accrued interest at 2.25 percent per annum. Defendants secured the loans by

executing a security agreement. The security agreement covered all crops, farm and other

equipment, and inventory , as well as replacements, substitutions, additions and accessions thereto,

including but not limited to a: (1) John Deere 2955 tractor; (2) John Deer 110 disc ; (3) Bush Hog

rotary mower; (4) corn planter; (5) 3-point hitch loading boom; and (6) Farmall 100 tractor.

Defendants also pledged a second lien on a 2004 GMC truck as collateral for the loans. FSA

perfected its lien on the GMC truck by filing a Notice of Lien on the Certificate Title.



                                                  2
        Elisha Riggs made one payment of $1,040 towards the loans she received from FSA. She

has failed to make any other payment on the loans. The outstanding balance on the loans as of

January 26, 2020 , is $48 ,623.52 , with interest accruing at $1.596 per day. Additionally, defendants

sold the Farmall 100 tractor and GMC truck, and lost the remaining equipment pledged to FSA.

FSA valued the collateral at $27,374.76 at the time it was sold and was lost by the defendants .

                                            DISCUSSIO

        A motion for summary judgment may not be granted unless there are no genuine issues of

material fact for trial and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of demonstrating the absence of a genuine issue

of material fact. Celo tex Corp. v. Catrett, 477 U.S . 3 17, 323 (1986) . In this case, the United States

has demonstrated that there is no dispute of material fact and that it is entitled to judgment as a

matter of law on its claims of conversion and breach of contract.

I.      Conversion

        Conversion is the " unauthorized assumption and exercise of the right of ownership over

goods or personal chattels belonging to another, to the alteration of their condition or the exclusion

of an owner's rights. " Variety Wholesalers, Inc. v. Salem Logistics Traffic Servs., LLC, 365 N.C.

520, 523 (2012). Its essential elements are "ownership in the plaintiff and wrongful possession or

conversion by the defendant." Id.

        It is undisputed that FSA had an ownership interest in the collateral pledged by the

defendants. Defendants gave FSA a security interest in various farming equipment and a 2004

GMC truck to secure the loans provided by FSA. FSA properly perfected its security interest by

filing a UCC financing statement and recording a notice of lien, thereby creating an ownership

interest in the property. By perfecting its security interest, FSA demonstrated its ownership interest



                                                   3
in the pledged collateral. Bartlett Milling Co., L.P. v. Walnut Grove Auction & Realty Co., 192

N.C. App. 74, 86- 87 (2008) (" [B]y proving that it possessed a perfected security interest in the

collateral and resulting proceeds, plaintiff satisfied its burden of demonstrating ownership.").

       By selling the Farmall 100 tractor and the GMC truck, and losing the remaining property

pledged to FSA, defendants deprived FSA of its ownership interest in the pledged coll ateral. This

constitutes wrongful exclusion of plaintiffs ownership rights and defendants are liable for

conversion. FSA valued the wrongfully converted property at $27,374.76. Accordingly,

defendants are jointly and severally liable to the United States for the tort of conversion under

North Carolina law.

II .   Breach of contract

       Breach of contract requires (1) e~istence of a valid contract and (2) material breach of the

terms of that contract. Crosby v. City of Gastonia, 635 F.3d 634,645 (4th Cir. 201 1). A material

breach "substantially defeats the purpose of the agreement or goes to the very heart of the

agreement, or can be characterized as a substantial failure to perform." Long v. Long, 160 N.C.

App. 664, 668 (2003). The injured party is entitled to expectation damages . Perfecting Serv. Co.

v. Prod. Dev. & Sales Co., 259 N.C. 400,415 (1963) .

       Here, plaintiff and Elisha Riggs formed a legally binding contract when she signed the

promissory notes and received the consideration from FSA of the value of the contract that is the

face amount of the loans. Elisha Riggs breached the promissory notes when she fai led to pay the

loans she received. She remains in default. The total amount of the unpaid loans plus interest as

calculated to January 16, 2020 is $48,657.18 , with interest accruing at a rate of $1.5980 per day

from January 16, 2020 to the date of judgment.




                                                 4
        Additionally , Elisha Ri ggs and Joseph Riggs also breached the terms and conditions of the

securi ty agreements they signed, pledging a security interest in collateral to FSA. They agreed to

"care fo r and maintain [the] collateral in a good and husbandlike manner," and to "not abandon

the collateral or encumber, conceal, remove, sell or otherwise dispose of it or of any interest in the

co llateral, or permit others to do so, without the prior written consent of [FSA]." By selling the

Farmall tractor and GMC truck, and allowing the other farming equipment to go missing,

defendants breached the terms and conditi ons of the securi ty agreement.

        Thus, defendants are jointly and severally liable for the fair market value of the disposed

co ll ateral, which is valued at $27,374.76. Defendants are also jointly and severally liable for the

protective advance filin g fee of $32, which is associated with the UCC Fi nancing Statement

continuation. The total amount of the unpaid protective advance fee as calculated to January 16,

2020, is $33.66, with interest accruing at a rate of $0.0020 per day from January 16, 2020 to the

date of judgment.

                                          CONCLUSION

        For the reaso ns di scussed above, the United States' motion for summary judgment [DE 27]

on its conversion and breach of contract claims is GRANTED.

        Judgment is hereby entered against Eli sha Riggs in the amount of $48 ,657.18, with interest

accruing from January 16, 2020, until the date of the judgment at a rate of $1.5980 per day until

the date of judgment, and post-j udgment interest at the legal rate; and against Joseph Riggs in the

amount of $27,408.42, with post-judgment interest accruing at the legal rate, said amount being

joint and several wi th Elisha Riggs .




                                                  5
SO ORDERED, this   ~   't day of March , 2020.


                               CHIEF UNITED STATESISTRIC




                                  6
